To compel the payment of relator’s salary as meat inspector.
The circuit judge denied the application.
Affirmed November 19, 1895, with costs.
The charter empowers the council to appoint a meat inspector, the ordinance provides that such inspector shall receive such annual salary as the council may determine, and the charter provides that the compensation of no officer shall be diminished during the term for which he was elected or appointed.
Helator’s term commenced July 1, 1894, but after his appointment and before his term commenced the council reduced the compensation below that paid for the preceding year.
Held, that relator’s appointment and acceptance were subject not only to the right of the council but to its duty as well to fix the salary.